 

Exhibit 10.17

 

CONTRIBUTION AND EXCHANGE AGREEMENT dated as of February 11, 2014 (this
“Agreement”), among RCS Capital Corporation, a Delaware corporation (“Pubco”),
RCS Capital Management, LLC, a Delaware limited liability company (“RCSCM”), and
RCS Capital Holdings, LLC, a Delaware limited liability company, (“Holdco”).
PubCo and RCSCM are each sometimes referred to herein as an “Existing Holder”
and, collectively, as the “Existing Holders.”

 

WHEREAS, PubCo is the owner of: (i) the number of Class A Units of Realty
Capital Securities, LLC, a Delaware limited liability company, set forth
opposite its name on Schedule A hereto; (ii) the number of Class A Units of RCS
Advisory Services, LLC, a Delaware limited liability company, set forth opposite
its name on Schedule A hereto; and (iii) the number of Class A Units of American
National Stock Transfer, LLC, a Delaware limited liability company, set forth
opposite its name on Schedule A hereto (Realty Capital Securities, LLC, RCS
Advisory Services, LLC, American National Stock Transfer, LLC and their
respective successors thereto, collectively, referred to herein as the
“Operating Subsidiaries”).

 

WHEREAS, RCSCM is the owner of an aggregate of 3,975,000 LTIP Units of Realty
Capital Securities, LLC, RCS Advisory Services, LLC, and American National Stock
Transfer, LLC (the Class A Units and LTIP Units of the Operating Subsidiaries,
collectively, referred to herein as the “Operating Interests”).

 

WHEREAS, the parties hereto desire to provide for the contribution by each
Existing Holder of its respective rights, title and interests in the Operating
Interests to Holdco, in consideration for the number and type of limited
liability company interests of Holdco set forth opposite the name of such
Existing Holder on Schedule B hereto (the “Holdco Interests”), on the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.          Contribution and Exchange of the Operating Interests. Effective as
of the date of this Agreement, the Existing Holders shall contribute to Holdco,
and Holdco shall accept, receive and acquire from each of the Existing Holders,
the Operating Interests (as set forth opposite the name of each such Existing
Holder on Schedule A), and, in consideration therefor, Holdco shall issue and
contribute to the Existing Holders, and each such Existing Holder shall accept,
receive and acquire, the Holdco Interests (as set forth opposite the name of
each such Existing Holder on Schedule B). Following the contribution and
exchange by the Existing Holders of the Operating Interests for Holdco Interests
pursuant to this Section 1, the aggregate number of outstanding limited
liability company interests of Holdco shall be as set forth on Schedule B
hereto. Promptly following the execution of this Agreement, PubCo, in its
capacity as the managing member of Holdco, shall determine the gross fair market
value of the Operating Interests contributed by each Existing Holder pursuant to
this Section 1, without reduction for liabilities, on the date hereof, pursuant
to any reasonable method.

 

 

 

 

2.          Assumption of Obligations. Holdco agrees to be bound by the terms
and provisions and assumes all obligations of the each of the Existing Holders
and to be subject to all restrictions to which each of the Existing Holders was
and is subject to under the operating agreement, as in effect as of the date
hereof, of each of the Operating Subsidiaries.

 

3.          Entire Agreement. This Agreement and any other writing signed by the
parties that specifically references this Agreement constitute the entire
agreement among the parties with respect to the subject matter hereof and
thereof and supersede all prior agreements, understandings and negotiations,
both written and oral, between the parties with respect to the subject matter
hereof and thereof. This Agreement is not intended to confer upon any person
other than the parties hereto any rights or remedies hereunder.

 

4.          Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Delaware, without giving effect to the conflict
of law principles thereof.

 

5.          Counterparts; Amendment. This Agreement may be executed (including
by facsimile transmission) with counterpart signature pages or in two or more
counterparts by the parties hereto. Each such counterpart shall be, and shall be
deemed to be, an original instrument, but all such counterparts taken together
shall constitute one and the same Agreement. This Agreement may not be modified
or amended except in writing signed by the parties hereto.

 

6.          Headings. The section headings of this Agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Agreement.

 

7.          Construction. None of the parties hereto shall be considered to be
the drafter of this Agreement or any provision hereof for the purpose of any
statute, case law, or rule of interpretation or construction that would or might
cause any provision to be construed against the drafter hereof.

 

8.          Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.

 

9.          Assignment; Binding Effect. No party may assign this Agreement or
any right or interest, or delegate any of its duties or obligations, hereunder
without the prior written consent of the other parties hereto. This Agreement is
binding upon, and shall inure to the benefit of and is enforceable by, the
parties hereto and their respective successors, permitted assigns and personal
representatives.

 

- 2 -

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first written above.

 

  RCS CAPITAL CORPORATION         By:     /s/ Brian D. Jones     Name: Brian D.
Jones     Title: Chief Financial Officer and Assistant Secretary

 

  RCS CAPITAL MANAGEMENT, LLC         By:      /s/ Nicholas S. Schorsch    
Name:   Nicholas S. Schorsch     Title: Authorized Signatory

 

  RCS CAPITAL HOLDINGS, LLC   By: RCS Capital Corporation, its managing member  
      By:     /s/ Brian D. Jones     Name: Brian D. Jones     Title: Chief
Financial Officer and Assistant Secretary

 

[Signature Page to Contribution and Exchange Agreement]

 

 

 

 

Schedule A

 

Pre-Transaction Ownership of the Operating Subsidiaries

 





  Number of Units of
Realty Capital
Securities, LLC  
Owned
Immediately Prior to
the Contribution and
Exchange Number of Units of
RCS Advisory
Services, LLC Owned
Immediately Prior to
the Contribution and
Exchange Number of Units of
American National
Stock Transfer, LLC
Owned
Immediately Prior to
the Contribution and
Exchange RCS Capital Corporation 26,499,999 Class A Units 26,499,999 Class A
Units 26,499,999 Class A Units RCS Capital Mangement, LLC Aggregate of 3,975,000
LTIP Units





 

 

 

 

Schedule B

 

Post-Transaction Ownership of Holdco

 

Name of Member Interest RCS Capital Corporation 26,499,999 Class A Units RCS
Capital Management, LLC 1,325,000 LTIP Units

 

 

